—Order, Supreme Court, New York County (Ira Gammerman, J.), entered January 17, 2003, which granted plaintiff’s motion pursuant to CPLR 3213 for summary judgment in lieu of complaint, unanimously affirmed, with costs.
Defendant’s acceptance of plaintiff’s offer to modify the repayment terms of their loan agreement was unambiguously conditioned on defendant’s receipt of financing from a nonparty in accordance with a specified commitment letter. Since the specified financing was never received, the condition failed, *141and thus there was no modification (see Sichol v Crocker, 177 AD2d 842 [1991], lv denied 79 NY2d 755 [1992]). Accordingly, the motion court properly granted plaintiff summary judgment pursuant to the terms of the original loan agreement. We have considered and rejected defendant’s other arguments. Concur— Nardelli, J.P., Tom, Andrias, Sullivan and Friedman, JJ.